Citation Nr: 0712913	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as sunburn.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the Regional Office 
(RO) in Pittsburg, Pennsylvania in September 2002.  

In May 2006, for good cause shown, the appeal was advanced on 
the Board's docket under the provisions of 38 C.F.R. 
§ 20.900(c).  

The Board remanded this matter in May 2006 for additional 
development of the evidence.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  A skin disorder is not shown to have been incurred in 
service, and it is not shown that any current skin-related 
disability is related to the veteran's service.


CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A May 2006 letter satisfied 
these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided the veteran as part of the above-
mentioned May 2006 letter.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  As to appropriate development, the Board, as 
part of its May 2006 remand, sought to obtain medical records 
from the Social Security Administration (SSA).  A response 
from SSA, dated in September 2006, informed VA that the 
veteran had not filed a claim for disability benefits.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the above-mentioned letter 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, the appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Factual Basis

The veteran's service medical records, to include examination 
reports dated in February 1945 and July 1946, are devoid of 
evidence of either complaints or diagnoses concerning a skin-
related disorder.  

An October 1978 VA dermatology progress note includes a 
reference to a history of sebhorrheic keratosis.  It was 
noted to have healed well.  

A May 1979 VA dermatology progress note shows the veteran was 
seen for follow-up treatment for actinic keratosis and 
sebhorrheic keratosis.  He was advised to use sun screen.  

A May 1987 VA dermatology progress note shows a four month 
history of a tender lesion in the area of the veteran's left 
forehead.  The diagnosis was hypertrophic actinic keratosis 
vs. squamous cell carcinoma vs. basal cell carcinoma.  

The report of a June 1987 VA examination did not include 
findings relating the veteran's skin.  

An August 1994 VA dermatology progress note includes a 
diagnosis of multiple actinic keratoses.  

As part of the veteran's instant claim for service connection 
received in June 2002 he asserted that his claimed skin 
disorder was caused by his being burnt by the sun several 
times during his military service.  He added that these 
sunburn events were never reported in his military medical 
records.

Other VA outpatient records show diagnoses of actinic 
keratosis in September 2001, and in April and June 2002.

A May 2003 VA dermatology clinic note includes diagnoses of 
status post Mohs' reconstruction surgery for squamous cell 
carcinoma of the right ear, diffuse actinic keratosis, and 
history of skin cancer and sunburn.  An October 2003 VA 
dermatology clinic note showed no recurrence of skin cancer.  

A March 2004 VA dermatology clinic note includes a diagnosis 
of actinic keratosis.

An August 2005 VA plastic surgery clinic note includes a 
reference to the veteran's having had multiple basal cell 
carcinomas and squamous cell carcinomas removed.  A December 
2005 VA dermatology procedure clinic note shows that the 
veteran reported a history of sun damage while in the 
service.  Examination showed probably squamous cell carcinoma 
on the right dorsal hand.  He underwent an excision 
procedure.  

A June 2006 VA dermatology biopsy results note shows that the 
skin lesion excised from the veteran's back was positive for 
well-differentiated squamous cell carcinoma.  He was advised 
to limit his exposure to the sun, and to wear protective 
clothing.  

Laws and Regulations

Generally, to establish service connection for a particular 
disability, the evidence must show that the disability 
resulted from disease or injury that was incurred in or 
aggravated by service.   38 C.F.R. §§ 3.303, 3.304.  If a 
condition noted during service was not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

Analysis

As noted above, the veteran, during his military service, 
claims to have been exposed to sun on several occasions, and, 
as a result incurred sunburn during these times.  As noted, 
the service medical records make no mention o any treatment 
afforded the veteran for sunburn.  As also noted, the veteran 
acknowledge that his sunburn episodes were not noted as part 
of his service medical records.  See VA Form 21-526, received 
in June 2002.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  As discussed, the medical record includes numerous 
medical records concerning variously-diagnosed skin-related 
disorders, dated from 1978 to 2006.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  Neither of these requirements 
are met.  One, no skin-related problems were reported during 
the veteran's military service, and a nexus opinion linking 
any of the multiple skin-related disorders experienced by the 
veteran has not been associated with the record.  

The earliest competent (medical) evidence of skin complaints 
of record is in 1978.  There is no continuity of skin-related 
complaints or symptoms prior to that time.  Such a lengthy 
lapse of time between service separation (1946) and the 
earliest documentation of any skin-related pathology (1978) 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
claimed skin disability is related to his military service 
(specifically to his in-service complaints of sunburn), as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent provide a probative 
(persuasive) opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


In reaching this decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, 
claimed as sunburn, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


